FILED
                           NOT FOR PUBLICATION                              DEC 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GEORGE Q. CHEN,                                  No. 10-17371

              Appellant,                         D.C. No. 3:10-cv-00146-JSW

  v.
                                                 MEMORANDUM *
E. LYNN SCHOENMANN, as Trustee of
the Chapter 7 Estate of George Q. Chen,

              Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted December 7, 2011 **
                             San Francisco, California

Before: O’SCANNLAIN and BERZON, Circuit Judges, and ENGLAND, District

Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Morrison C. England, Jr., United States District Judge
for the Eastern District of California, sitting by designation.
      George Chen contends that the bankruptcy court erred when it found that he

received $729,044.19 in post-petition payments on account of a pre-petition loan.

We review the bankruptcy court’s factual findings for clear error. See, e.g., In re

Int’l Fibercom, Inc., 503 F.3d 933, 940 (9th Cir. 2007). The court heard two days

of testimony, examined the parties’ exhibits, and reviewed an expert report. The

record provides more than adequate support for the factual determinations made,

including the court’s rejection of Chen’s explanation for the checks made payable

to cash or denominated as repayment of loans. We thus conclude that the

bankruptcy court did not clearly err.

      Chen also contends that the court erred when it found that his conduct

warranted revocation of his discharge under 11 U.S.C. § 727(d). Chen did not

disclose to the Trustee his entitlement to repayment on the loan or the equity

distributions he received as part-owner of a restaurant. The record thus supports

the court’s finding that Chen “knowingly and fraudulently failed to report the

acquisition of or entitlement to” property of the estate, 11 U.S.C. § 727(d)(2), and

there was no clear error.

      AFFIRMED.